Title: James Madison to James Leander Cathcart, September 1834
From: Madison, James
To: Cathcart, James Leander


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        I recd. in the due time your letter of Aug. 11. But in my present condition I have been obliged to spare the
                            use of the pen as much as possible, especially when an answer was not pressing, and I could give none that could be of
                            much importance.
                        It may well be supposed that at my age, and after a lapse of nearly 30 years, my memory must be a very
                            fallible resort for information as to circumstances to which it has not been recalled in the mean time. I should be sorry
                            if its deficiency, should in any way, affect your claim for services after the arrival of Mellimilli at & before
                            his departure from Washington. What alone I recollect is that your knowledge of the languages spoken by him, and of
                            Tunisian Affairs, were occasionally availed of, in interviews with him, and it is quite probable that these attentions on
                            your part were given at the request of those in Office. It is probable also that he & his companions, might press
                            particularly on the hospitality of a family, where alone they could find the means of social conversation.
                        The only person now in Washington who was connected with the Department of State during the period in
                            question is Mr. Pleasanton. Perhaps his recollections may throw light on the circumstances you wish to verify.
                        For the good wishes in which you were joined by Mrs. Cathcart, for Mrs Madison & myself, we offer to
                            you both a sincere return of them.
                        
                        
                            
                                J. M.
                            
                        
                    